Citation Nr: 0825608	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-21 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of receiving VA death 
benefits.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967 and from July 1967 to July 1971.  He died in 
October 2002.  

An October 2004 rating decision granted service connection 
for major depressive disorder with post-traumatic stress 
disorder, rated as 50 percent disabling effective on October 
24, 2001; service connection for right below-the-knee 
amputation, 40 percent disabling effective on May 8, 2001; 
service connection for bilateral cataracts, 30 percent 
disabling effective on May 8, 2001; service connection for 
diabetic neuropathy with hypertension, 30 percent disabling 
effective on May 8, 2001; service connection for peripheral 
neuropathy of the left upper and lower extremities and of the 
right upper extremity, each of which was assigned a 10 
percent rating effective on May 8, 2001; and service 
connection for diabetes mellitus with erectile dysfunction 
associated with herbicide exposure, 20 percent disabling 
effective on May 8, 2001.  

Additionally, the October 2004 rating decision granted 
special monthly compensation at the housebound rate from May 
8, 2001 to October 23, 2002; granted special monthly 
compensation based on anatomical loss of a foot and special 
monthly compensation based on loss of use of a creative 
organ, both of which were effective on May 8, 2001.  Service 
connection for the cause of death was also granted, as was 
basic eligibility to Dependents' Educational Assistance, 
beginning on October 23, 2002.  

The veteran was also service connected for left axillary node 
tuberculosis, which had been assigned a 100 percent 
evaluation effective March 27, 2001.  



FINDINGS OF FACT

1.  There is evidence on file that the veteran married N.D. 
in August 1989.  

2.  There is no evidence on file that the veteran and N.D. 
were divorced prior to the attempted marriage between the 
veteran and the claimant in October 1991.  



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In December 2002, a letter was sent to the appellant by the 
RO, with a copy to her representative, in which she was 
informed of the requirements needed to establish entitlement 
to Dependence and Indemnity Compensation benefits.  

Moreover, based on subsequent development letters from VA to 
the claimant and the appellant's statements on file, 
including her July 2006 Substantive Appeal, the Board finds 
that she has knowledge of the requirements needed to be 
considered the surviving spouse of the veteran.  

In accordance with the requirements of VCAA, the letter 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letter explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  No additional private medical evidence was 
subsequently added to the claims file.  

The Board notes that the appellant was informed in an October 
2006 letter that an effective date would be assigned if her 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  


Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2006).  

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, or procured 
by the veteran without fault of the spouse. 38 C.F.R. § 
3.50(b).  

A claimant qualifies as a spouse of the veteran if she was 
validly married to him.  38 C.F.R. § 3.50.  

In determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied. 38 C.F.R. § 3.1(j).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).  

Furthermore, in the absence of conflicting information, proof 
of marriage, which meets the requirements of § 3.205(a) 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, provided that such facts, if they were to be 
corroborated by record evidence, would warrant acceptance of 
the marriage as valid.  Where necessary to a determination 
because of conflicting information, proof of termination of a 
prior marriage will be shown by proof of death, or a 
certified copy or a certified abstract of final decree of 
divorce or annulment specifically reciting the effects of the 
decrees.  38 C.F.R. § 3.205(b).

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 C.F.R. § 
3.52.  

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).  


Analysis

It has been contended by the appellant that she should be 
considered the "surviving spouse" of the veteran because 
there is evidence on file that she was married to the 
veteran, and lived with him, from October 1991 until his 
death in October 2002.  

Additionally, she contends that, even if the veteran did not 
obtain a divorce from N.D., the appellant should not be 
penalized because she did not know about the earlier marriage 
in another country.  

The evidence on file reveals that the veteran was married to 
S.N. in July 1976 and was divorced from her in August 1985.  
There is a marriage certificate on file showing that the 
veteran then married N.D. in Westmoreland, Jamaica in August 
1989.  

There is no official evidence on file that the veteran and 
N.D. were divorced despite evidence on file of two requests 
from VA to the Jamaican Embassy for any evidence of a divorce 
decree between the veteran and N.D.  

There is a marriage certificate dated in October 1991 in 
Rochester, New York between the veteran and the appellant.  
There were also no records of a divorce decree between the 
veteran and N.D. in New York.  

As noted, to be considered the "surviving spouse" of a 
veteran, the claimant must have been the veteran's spouse at 
the time of his death.  A claimant qualifies as a spouse of 
the veteran if she was validly married to him.  38 C.F.R. § 
3.50.  

However, in this case, the evidence shows that the claimant 
was not validly married to the veteran at the time of his 
death because he had legally married N.D. and had not 
obtained a legal divorce prior to the veteran's attempted 
marriage to the claimant.  

Where an attempted marriage is invalid by reason of legal 
impediment, as in this case, VA regulations allow for certain 
attempted marriages to be nevertheless "deemed valid" if the 
above-noted four specific legal requirements are met.  

However, in this case, another claimant, N.D., has been found 
to be entitled to VA death benefits.  Consequently, the 
claimant does not meet all of the requirements needed to 
conclude that her marriage to the veteran was "deemed 
valid."  See 38 C.F.R. § 3.52.  

Therefore, although the Board is sympathetic to the 
claimant's contentions in light of the fact that she lived 
with the veteran for a number of years prior to his death and 
had children with him, for whom she was awarded compensation 
benefits in a VA letter dated in November 2004, the Board is 
bound by the facts and applicable law in this case, as noted 
above.  

While it was contended on behalf of the veteran in June 2007 
that this case should be remanded to the RO to attempt to 
obtain any evidence that the veteran and N.D. were divorced, 
the Board notes that unsuccessful attempts to obtain 
additional evidence have already been made by VA.  



ORDER

The appellant is not recognized as the surviving spouse of 
the veteran for purposes of receiving VA death benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


